ROBB, Judge,
dissenting.
I respectfully dissent. Trial Rule 63 provides the procedure by which a judge pro tempore may be appointed if the regular judge is unavailable:
A judge who is unable to attend and preside at his court for any cause may appoint in writing a judge pro tempore to conduct the business of this court during his absence. The written appointment shall be entered in the records of the court. When duly sworn, or without being sworn if he is a judge of a court of this state, the judge pro tem-pore shall have the same authority during the period of his appointment as the judge he replaces.... In his absence or when he shall be unable to make such appointment, the appointment may be made by the clerk of his court, or the deputy clerk assigned to his court or in his absence by any available county officer.
Ind. Trial Rule 68(B). That procedure was not followed here when Judge Stengel of Vermillion County found probable cause and issued a warrant out of Parke County. Although the majority calls this a "minor technical anomaly," see op. at 752, I believe that this sets us upon the proverbial "slippery slope" and I would hold that the trial court should have granted Brannon's motion to suppress evidence seized via the warrant.
At the hearing on Brannon's motion to suppress, the court reporter for Parke Circuit Court testified that on June 28, 2002, the day this search warrant was issued, she had no independent recollection of whether or not Judge Ronda Brown, the presiding judge of Parke Circuit Court, was in chambers. She testified that if there were no hearings scheduled on a given day, it "would not be unusual" for Judge Brown to not be in chambers, and the only hearing set for June 28, 2002, had been taken off the calendar. However, she further testified that she did not know for a fact that Judge Brown was not in chambers that day. The court reporter testified that she was responsible for keeping records of judge pro tempore appointments and no appointment was made for June 28, 2002.
It appears from the exhibits that the search warrant was prepared by the Parke County Prosecutor's Office and faxed, along with the search warrant affidavit, to Vermillion County at 9:56 a.m. on June 28, 2002. The executed warrant was faxed back from Vermillion County at 10:41 a.m. Appellant's Appendix at 126-27.
The State provided no explanation for why, how long, or even if Judge Brown was "unable to attend" her court on June 28, 2002. Was she out of town or was she merely running late to the office that day? A court may not have two judges with power and jurisdiction to act in the same case at the same time. Survance v. State, 465 N.E.2d 1076, 1081 (Ind.1984). See also Koo v. State, 640 N.E.2d 95, 98 (Ind.Ct.App.1994), trans. denied ("a judge pro tempore may not act as a judge of the court in one room while the regular judge exercises jurisdiction in another room."). Without following the procedures of Rule 63, this is exactly the situation which could *754arise. And although Rule 68 does not make clear how long a judge must be "unable to attend" before a judge pro tem-pore can be appointed, even giving the State the benefit of the doubt that Judge Brown was not in chambers when someone went to get a search warrant, the State still made no explanation for why it did not even attempt to follow the procedure of Rule 63 for appointing a judge pro tem-pore. The process is not onerous, and it could easily have been accomplished by fax. Then, and only then, could Judge Stengel have properly signed the warrant with the Parke County designation5 Alternatively, the State could have sought the search warrant from Judge Stengel out of his own court.
I recognize that aside from the actual form of the search warrant, Judge Stengel otherwise had jurisdiction to enter a search warrant. But I believe that to overlook the form of the search warrant in this case presents too great an opportunity in future cases for waiting for a regular judge to step out of the office for Iunch or to wait until near the end of the day when the judge has already left and then "forum shopping" for a judge favorable to one's position. I would reverse the trial court, and thus, I dissent from the majority opinion.

. The majority notes that when a party seeks an injunction when the regular judge is absent, any circuit court judge of an adjoining circuit may hear and grant the petition. However, because there is a statute that specifically addresses injunctions, I do not believe, as the majority does, that the two siiua-tions are analogous and can be treated the same. There is no statute addressing this situation and thus, we must look to the trial rules for the proper procedure.